Citation Nr: 1133454	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for asteroid hyalosis of the right eye (claimed as floaters).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from December 1967 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In October 2006, and again in October 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In December 2010, following that most recent remand, the AMC's Remand and Rating Development Team in Huntington, West Virginia, issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with the remand instructions constitutes error and would warrant the vacating of any subsequent Board decision.  Id.  So although, regrettably, this additional remand will further delay a decision in this appeal, another remand is required to ensure compliance with the October 2009 remand directives.  The remand will again be via the AMC.



REMAND

Still additional medical comment is needed before deciding this appeal to address all of the concerns raised in the Board's October 2009 remand.  Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran is claiming entitlement to § 1151 compensation due to claimed "eye floaters" he believes were caused by cataract surgery performed at the VA Medical Center (VAMC) in Salt Lake City, Utah, in May 1990.  He states, "[a]lthough my vision in my eye is 20/20, I continue to see what seems to be a swarm of gnats in front of me most of the time."  See his July 2003 notice of disagreement (NOD).  More recent VA treatment records dated in June 2003 and July 2004 confirm this diagnosis of asteroid hyalosis or floaters.

The Veteran also claims to have undergone subsequent surgery in 1991 at the VAMC in Minneapolis, Minnesota, to remove a film of "cloudiness" that had developed over his eye, which he contends exacerbated his floaters.  See July 2003 NOD.  However, the additional VA treatment records obtained following and as a result of the Board's October 2009 remand indicate this additional surgery he had in October 1991 was for his left eye, so not for his right eye at issue in this appeal.

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).


In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2010).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1) (2010).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010).  

Proximate cause also may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2010).

In a June 2005 letter, Dr. B., an Eye Physician and Surgeon and Diplomate of the American Board of Ophthalmology, indicated there was no evidence the Veteran's "care in either eye was careless, negligent, or lacking of proper skill.  There were no errors in judgment.  His care has been entirely appropriate."  The Board subsequently remanded this case in October 2006 for further comment from Dr. B., or someone else equally qualified, regarding:  1) whether the cataract surgery caused additional disability in the form of the Veteran's asteroid hyalosis and 2) if it did, whether the development of asteroid hyalosis was reasonably foreseeable as a result of the cataract surgery.  See 38 U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4).  The AMC consequently arranged for another VA opinion regarding the claim, which was provided in April 2008.  However, the Board found that April 2008 medical opinion deficient in several respects.  For one, it was unclear who had provided that opinion, as only an illegible signature was given.  It also was resultantly impossible to determine whether Dr. B. had provided it as an addendum to his earlier opinion or, instead, another doctor had provided this additional opinion.  But aside from that, there is no indication the claims file was reviewed for the pertinent medical and other history, and very little rationale provided in terms of references to the evidence in the claims file.  And of equal or even greater significance, the opinion also had failed to comment on whether the informed consent form that was signed by the Veteran for his right eye cataract surgery had served to reasonably provide him with informed consent regarding the possible complications or consequences of that surgery.  The Board had specifically requested an opinion regarding that question, and the April 2008 opinion only had responded that an informed consent form was signed, which was patently obvious and unhelpful in deciding this § 1151 claim.  Rather, the opinion also needed to address whether the Veteran's cataract surgery had substantially met the definition and criteria of informed consent under VA regulation, namely 38 C.F.R. § 17.32.

Consequently, the Board again remanded this § 1151 claim in October 2009 to obtain another addendum opinion, including to provide a copy of this regulation's language to whoever was designated to provide this additional medical comment.


Following that October 2009 remand, this additional addendum was provided in March 2010 by C.S., O.D. (Doctor of Optometry), who also indicated he was the author of the prior April 2008 medical opinion.  He indicated the Veteran does not have additional disability as result of his May 1990 cataract surgery on his right eye, although acknowledging he has a history of asteroid hyalosis in this eye.  Dr. C.S. explained that this, referring to the asteroid hyalosis, does not come about after intraocular surgery.  He also reiterated that, as per his April 2008 note and Dr. B.'s June 2005 note, there was no carelessness, negligence, lack of proper skill, or error in judgment on the VA's part.  The surgery was not performed without the Veteran's informed consent.

Dr. C.S. then goes on to point out that the Veteran's primary eye disability involves his left eye, which has a complicated history of corneal disease and surgery and subsequent complicated glaucoma surgeries.  However, Dr. C.S. concluded, none of this resulted from the May 1990 eye surgery on the other eye, referring to the Veteran's right eye at issue.

The only thing still lacking from this most recent March 2010 addendum opinion is some discussion of the underlying rationale for the medical conclusions, including in terms of some explanation as to why asteroid hyalosis does not come about after intraocular (i.e., cataract) surgery and why, resultantly, asteroid hyalosis is not a reasonably foreseeable consequence of this type of surgery.  The discussion of the underlying medical rationale of the opinion is where most of the probative value of the opinion is derived, not from mere review of the claims file.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  So the Board is requesting this additional medical comment before deciding this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or opinion for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The opinion must support its conclusions with an analysis the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  If possible, have C.S., O.D., submit another addendum to his initial April 2008 opinion and more recent March 2010 opinion providing some explanation as to why asteroid hyalosis does not come about after intraocular (i.e., cataract) surgery and why, resultantly, asteroid hyalosis is not a reasonably foreseeable consequence of this type of surgery.  In other words, the Board needs some discussion of the underlying medical rationale of the opinion, not just summary conclusions.

If Dr. C.S. is unavailable to provide this further comment, then obtain this additional comment from someone else equally qualified.

2.  Then readjudicate the § 1151 claim in light of this additional medical opinion.  If the claim remains denied, send the Veteran another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


